By Judge Joseph A. leafe
The Court has reviewed carefully the record in this case with particular attention to the Decision on Appeal rendered by the hearing officer Ann Bucci and the transcript of the administrative hearing. The Court has further considered oral argument of counsel.
There is no dispute as to the standard of review, and this Court adopts the standard set forth in die answer of the Virginia Department of Social Services. The Court finds the issue to be a narrow one. Simply stated, is there any evidence in the record to support the factual conclusions of die hearing officer that Margaret Herron caused Meagan to strike her head on the floor and cause the two scalp contusions documented by Dr. Seagle four days later? Meagan states that she suffered the injuries when her mother hit her on the head with a bedpost. The hearing officer found Meagan’s version of the incident unbelievable and inconsistent with the medical evidence. This Court adopts that.finding. Appellant denied that Meagan struck her head, and there is no evidence in die record that she did. The hearing officer placed reliance on the fact that no other explanation was given for the contusions. This is not a tiny infant in the exclusive care and control of her mother where some assumption might be appropriate from the lack of another explanation. Meagan was a twelve-year old who for the most part was not even in her mother’s presence during that four-day period.
*213This Court finds no evidence in the record to support the hearing officer’s findings 9,16, and 17. Accordingly, the decision of the hearing officer should be reversed to unfounded for a lack of evidence to support the decision.
The Court further finds that the circumstances are such that an award of attorney’s fees would not be appropriate, and Appellant’s claim for attorney’s fees is denied.